 1

 2
                                                                                  JS-6
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                                   )
11   JONATHON R. SWAN,                             )     Case No. CV 21-5619-MCS (JEM)
                                                   )
12                        Petitioner,              )
                                                   )     ORDER SUMMARILY DISMISSING
13                 v.                              )     PETITION FOR WRIT OF HABEAS
                                                   )     CORPUS
14   UNITED STATES OF AMERICA,                     )
                                                   )
15                        Respondent.              )
                                                   )
16

17                                          PROCEEDINGS
18          On July 9, 2021, Jonathon R. Swan (“Petitioner”), a federal prisoner proceeding pro
19   se, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (“Petition or
20   “Pet.), which challenges the constitutionality of Petitioner’s criminal conviction in the United
21   States District Court for the District of Wyoming. Petitioner is currently incarcerated in the
22   Central District of California at the United States Penitentiary in Lompoc, California. (See
23   Pet. at 1.) Accordingly, the Petition is properly construed as having been brought pursuant
24   to 28 U.S.C. § 2241.
25          For the reasons set forth below, the Court finds that the Petition should be
26   transferred to the District of Wyoming.
27

28
 1                             BACKGROUND AND PROCEDURAL HISTORY
 2          On July 31, 2019, in the District of Wyoming, a jury convicted Petitioner of
 3   possession with intent to distribute 500 grams or more of methamphetamine in violation of
 4   18 U.S.C. §§ 841(a)(1) and (b)(1)(A), and knowingly carrying a firearm during and in relation
 5   to a federal drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i). (United States
 6   v. Swan, D. Wyo. Case No. 2:19-cr-00009-SWG-1 at Dkt. 126, 185-1.)
 7          On November 1, 2019, Petitioner was sentenced to a term of 270 months in prison.
 8   (Id. at Dkt. 150, 151.)
 9          On September 28, 2020, the United States Court of Appeals for the Tenth Circuit
10   affirmed the judgment. (Id. at Dkt. 185-1.)
11          On January 7, 2021, Petitioner filed in the sentencing court a motion to vacate his
12   conviction under 28 U.S.C. § 2255 (“2255 Motion”). (Id. at Dkt. 189.)
13          On February 16, 2021, the sentencing court issued an order indicating that: it had
14   preliminarily reviewed the 2255 Motion; it would consider the claims set forth in Petitioner’s
15   petition for writ of habeas corpus under 28 U.S.C. § 2241, which had been dismissed, as
16   well as the claims raised in the 2255 Motion; it appeared some of Petitioner’s claims were
17   procedurally barred; and Petitioner would be permitted to file a supplemental brief
18   addressing the potential procedural bars apparent in his 2255 Motion. (Id. at Dkt. 191.)
19          Petitioner did not file a supplemental brief, and the 2255 Motion has not been
20   adjudicated.
21          On July 9, 2021, Petitioner filed the instant Petition.
22                                            DISCUSSION
23   I.     The Petition Is Properly Construed as a Motion Under 28 U.S.C. § 2255
24          A federal prisoner who wishes to challenge the validity or constitutionality of his
25   conviction or sentence must do so by way of a motion to vacate, set aside, or correct the
26   sentence under 28 U.S.C. § 2255. Lorentsen v. Hood, 223 F.3d 950, 953 (9th Cir. 2000)
27   (“In general, § 2255 provides the exclusive procedural mechanism by which a federal
28   prisoner may test the legality of detention.”); see also Stephens v. Herrera, 464 F.3d 895,

                                                     2
 1   897 (9th Cir. 2006); Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir. 1988). T he motion
 2   must be filed in the district where the defendant was sentenced because only the
 3   sentencing court has jurisdiction. Hernandez v. Campbell, 204 F.3d 861, 864 (9th Cir.
 4   2000); Tripati, 843 F.2d at 1163.
 5          Generally, a prisoner may not collaterally attack a federal conviction or sentence by
 6   way of a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. Stephens, 464
 7   F.3d at 897; Tripati, 843 F.2d at 1162. Rather, a Section 2241 habeas petition is the
 8   means by which a prisoner challenges the manner, location, or conditions of that sentence's
 9   execution. Hernandez, 204 F.3d at 864 (“[P]etitions that challenge the manner, location, or
10   conditions of a sentence’s execution must be brought pursuant to § 2241 in the custodial
11   court.”).
12          Nevertheless, an exception exists by which a federal prisoner may challenge his
13   conviction or sentence under Section 2241 if he can demonstrate that the remedy available
14   under Section 2255 is “inadequate or ineffective to test the validity of his detention.” United
15   States v. Pirro, 104 F.3d 297, 299 (9th Cir. 1997) (quoting § 2255). This so-called “savings
16   clause” exception is very narrow. Id.; see also Aronson v. May, 85 S. Ct. 3, 5 (1964) (denial
17   of a prior § 2255 motion is insufficient to render § 2255 inadequate); United States v.
18   Valdez-Pacheco, 237 F.3d 1077, 1080 (9th Cir. 2001) (procedural req uirements of Section
19   2255 may not be circumvented by filing a petition for writ of audita querela pursuant to the
20   All Writs Act, 28 U.S.C. § 1651); Lorentsen, 223 F.3d at 953 (Section 2255 not inadeq uate
21   or ineffective merely because court of appeals refuses to certify second or successive
22   motion to vacate); Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir. 1999) (dism issal of a
23   successive motion pursuant to Section 2255 did not render s uch motion procedure an
24   ineffective or inadequate remedy so as to authorize a federal prisoner to seek habeas
25   relief); Tripati, 843 F.2d at 1162-63 (petitioner's fears of bias or unequal treatment do not
26   render a § 2255 petition inadequate).
27          A prisoner challenging the validity of his conviction or sentence may invoke the
28   savings clause in Section 2255 and bring a petition pursuant to Section 2241 only if he: “(1)

                                                    3
 1   makes a claim of actual innocence, and (2) has not had an ‘unobstructed procedural shot’
 2   at presenting that claim.” Stephens, 464 F.3d at 898 (citations om itted); see also Ivy v.
 3   Pontesso, 328 F.3d 1057, 1060 (9th Cir. 2003). “T o establish actual innocence, [a]
 4   petitioner must demonstrate that, in light of all the evidence, it is more likely than not that no
 5   reasonable juror would have convicted him.” Stephens, 464 F.3d at 898 (citations om itted).
 6   Moreover, “‘actual innocence’ means factual innocence, not mere legal insufficiency.”
 7   Bousley v. United States, 523 U.S. 614, 623-24 (1998) (citation om itted).
 8          Here, Petitioner attacks the validity of his conviction on the following grounds: (1)
 9   evidence used against him at trial was improperly obtained and did not implicate him in the
10   crimes; (2) he should have been granted a change of venue; (3) he should have been
11   released on bond prior to trial; (4) he was denied his right to a speedy trial; (5) he received
12   ineffective assistance of counsel; (6) the trial judge was biased against him; and (7) there
13   was insufficient evidence to support his conviction.1 (Pet. at 5-9.)
14          Plaintiff’s claims do not challenge the manner, location, or conditions of a sentence’s
15   execution that implicate Section 2241. Rather, the claims directly challenge the validity of
16   the conviction and, as such, fall within the exclusive domain of Section 2255. See
17   Lorentsen, 223 F.3d at 953. Thus, the Petition is properly construed as a Section 2255
18   motion over which this Court lacks jurisdiction, unless the Petition falls within the “savings
19   clause” of Section 2255.
20   II.    Petitioner Cannot Meet His Burden of Showing His Claim Falls Within the
21          Savings Clause of Section 2255
22          Again, in order for the “savings clause” of Section 2255 to apply, it must be
23   established that Petitioner is actually innocent and that he lacked the opportunity to present
24   his claim in a Section 2255 motion. See Stephens, 464 F.3d at 898. Ev en assuming that
25

26
            1
              Petitioner also claims that he suffered civil rights violations prior to trial while he
     was in custody in Wyoming and Nebraska. (Pet. at 8.) To the extent that Petitioner wishes
27   to pursue these claims, he must file a separate civil rights action pursuant to 42 U.S.C. §
     1983 in the district in which the alleged violations took place, i.e., the United States District
28   Court for the District of Wyoming and/or the District of Nebraska.

                                                     4
 1   Petitioner meets the first criterion regarding actual innocence, it is clear that he was not
 2   denied an unobstructed procedural shot at presenting his claim. In order to meet this
 3   standard, it must be established that the claims “‘did not become available’ until after a
 4   federal court decision. Stephens, 464 F.3d at 898. In other w ords, we consider: (1)
 5   whether the legal basis for petitioner’s claim[s] ‘did not arise until after he had exhausted his
 6   direct appeal and first § 2255 motion’; and (2) whether the law changed ‘in any way
 7   relevant’ to petitioner’s claim[s] after that first § 2255 motion.” Harrison. v. Ollison, 519 F.3d
 8   952, 960 (9th Cir. 2008). Petitioner cannot show that he lacked an unobstructed procedural
 9   shot at presenting his claims because all of the claims in the Petition were or could have
10   been raised in the 2255 Motion, which is still pending.
11          The savings clause of Section 2255 does not apply, and this Court lacks jurisdiction
12   over the Petition.
13

14   III.   The Petition Should Be Transferred to the District of Wyoming
15          Transfer of venue is governed by 28 U.S.C. § 1631, which provides:
16          Whenever a civil action is filed . . . and that court finds that there is a want of
17          jurisdiction, the court shall, if it is in the interest of justice, transfer such action or
18          appeal to any other such court in which the action or appeal could have been
19          brought.
20

21   Id. A matter should be transferred “if three conditions are met: (1) the transferring court
22   lacks jurisdiction; (2) the transferee court could have exercised jurisdiction at the time the
23   action was filed; and (3) the transfer is in the interest of justice.” Cruz-Aguilera v. INS, 245
24   F.3d 1070, 1074 (9th Cir. 2001) (citation omitted).
25          Here, the Court lacks jurisdiction over the Petition. It appears that the Petition could
26   have been filed in the District of Wyoming because Petitioner’s 2255 Motion has not yet
27   been adjudicated and, therefore, the Petition could have been presented or construed as an
28

                                                       5
 1   amendment or supplement to his initial 2255 Motion. In these circumstances, the Court

 2   finds that it is in the interest of justice to transfer the Petition to the District of Wyoming.

 3                                                 ORDER

 4          IT IS HEREBY ORDERED that the Petition be transferred to the District of Wyoming.

 5

 6   DATED: July 15, 2021
                                                       MARK C. SCARSI
 7                                               UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       6
